         Case 5:04-cv-00373-DPM Document 271 Filed 04/15/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JACK GORDON GREENE                                                             Petitioner

v.                             No: 5:04-cv-00373-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                                             Respondent

REPLY TO RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

     Greene replies to one point in Payne’s response to his supplemental authority

(White v. Kentucky). Recall that the Court first had a hearing in February 2010, at which

it questioned Greene about whether he wished to waive his Atkins claim. (He did.) It

then held another hearing in October 2011, at which the parties presented evidence

about Greene’s competence to waive the Atkins claim. Citing Greene’s objections

before the 2011 hearing, Payne says habeas counsel “took the position that the

question of whether Greene suffered from intellectual disability as defined by

Arkansas law and by Atkins was irrelevant to whether he was mentally competent to

proceed or to waive his rights.” ECF No. 270 at 4. This statement leaves the

impression that counsel has belatedly raised the argument upon which White is

based—namely, that Atkins claims may not be waived.

     That impression would be mistaken. In his objections to the 2010 hearing, Greene

argued that Atkins claims may not be waived. In relevant part, the objections state:


                                            1
       Case 5:04-cv-00373-DPM Document 271 Filed 04/15/20 Page 2 of 2



      It is also significant that this is a capital case where Mr. Greene’s very
      eligibility for the death penalty is at stake. A prisoner’s mental
      retardation—his very eligibility for the sentence of death—should not be
      subject to ordinary principles of waiver and forfeiture. See Lee Kovarsky,
      Death Ineligibility and Habeas Corpus, 95 Cornell L. Rev. 330 (2010). The
      Eighth Amendment codifies our social judgment that the death penalty
      should never be imposed on certain people, and thus “there are higher
      values at stake here than [Mr. Greene’s] right to self-determination.” State
      v. Hightower, 518 A.2d 482, 484 (N.J. Super. 1986) (holding that a lawyer
      may appeal a jury’s imposition of the death penalty notwithstanding his
      client’s directions that “he only wants to appeal the guilt phase”). Just as a
      fourteen-year old defendant should not be permitted to waive the
      constitutional restrictions limiting the death penalty to adults, so a
      prisoner who may be mentally retarded should not be permitted to waive
      his Eighth Amendment ineligibility for that punishment. To allow a
      prisoner to waive his constitutional eligibility for the death penalty violates
      due process and constitutes cruel and unusual punishment, at least where
      experienced counsel has determined that the issue should be raised and
      where (as in this case) there has never before been any opportunity to have
      the issue adjudicated, see Simpson v. Norris, 490 F.3d 1029 (8th Cir. 2007).
      For all of these reasons, whether to claim that Mr. Greene is a person with
      mental retardation (and exempt from the death penalty for that reason) is
      a decision ultimately for his counsel to make.

ECF No. 86 at 4–5. Failure to raise this argument earlier is not a valid ground for

distinguishing White or for rejecting Greene’s Rule 60(b) motion.


Dated: April 15, 2020                            Respectfully submitted,

                                                 LISA G. PETERS
                                                 FEDERAL DEFENDER

                                         By:     JOHN C. WILLIAMS (ABN 2013233)
                                                 Ass’t Federal Public Defender
                                                 Federal Public Defender’s Office
                                                 1401 W. Capitol, Ste. 490
                                                 Little Rock, AR 72201
                                                 (501) 324-6114
                                                 john_c_williams@fd.org
                                            2
